EXHIBIT 10.9

AMENDED AND RESTATED RESTRICTED STOCK AGREEMENT

This Amended and Restated Restricted Stock Agreement (this “Agreement”), dated
as of November 30, 2012 (the “Effective Date”), by and between Avantair, Inc., a
Delaware corporation (the “Company”) and Hugh Fuller (the “Holder”) amends and
restates that certain Restricted Stock Agreement dated as of August 16, 2012
(the “Original Effective Date”) by and between the Company and the Holder (the
“Original Agreement”).

WHEREAS, the Company issued to the Holder an aggregate of 200,000 shares of
Common Stock (each, an “Initial Restricted Share,” and collectively,
the “Initial Restricted Shares) for an aggregate value of $300,000 pursuant to
the Original Agreement in exchange for the reduction in the principal amount of
certain aircraft lease payments in the aggregate amount of $300,000 payable by
the Company to the Holder with respect to Piaggio P-180 II aircraft with serial
number 1166 and U.S. Registration No. N301SL (the “Initial Aircraft”);

WHEREAS, the Company and the Holder wish to amend and restate the Original
Agreement to provide for the irrevocable reduction of the total aggregate amount
of monthly rent or lease payments (“Lease Payments”) by the Company for the
leased aircraft with U.S. Registration Numbers N180HM; N157GA; N113SL; N179SL;
N183SL; N301SL; N122PA; and N197SL (collectively the “Additional Aircraft”) by
$200,000 per month for a period of three (3) consecutive months commencing on
November 1, 2012, and thereafter, commencing on February 1, 2013, by $100,000
per month for a period of twelve (12) consecutive months until January 31, 2014,
totaling an aggregate reduction of Lease Payments in the amount of $1,800,000
with respect to the Additional Aircraft over the fifteen (15) month period. The
Holder shall instruct the Company on how to allocate the reductions in Lease
Payments among the Additional Aircraft; provided, however, that the aggregate
allocations of reductions in Lease Payments among the Additional Aircraft shall
equal the then current applicable aggregate monthly reduction in Lease Payments
and, provided further that in the event of the sale of an Additional Aircraft or
termination/expiration of an aircraft lease agreement relating to an Additional
Aircraft, any such reduction in Lease Payments applicable to any such Additional
Aircraft shall be allocated to additional reductions in Lease Payments to
remaining Additional Aircraft, with such reductions to be allocated as Holder
instructs. In no event shall the Holder’s allocation of any reduction in Lease
Payments have any effect on the amortization schedules related to the Additional
Aircraft; and

WHEREAS, the Company and the Holder further wish to amend and restate the
Original Agreement to provide for (i) the issuance of an additional 8,200,000
shares of Common Stock in addition to the 200,000 shares of Common Stock issued
under the Original Agreement, (ii) warrants to purchase an aggregate of
8,400,000 shares of Common Stock in the form attached hereto as Exhibit A (the
“Warrant”) and (iii) antidilution rights as set forth herein;

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS, the Holder, as additional consideration for this Agreement, further
agrees to extend the term of the Aircraft Lease Agreement with the Company dated
October 10, 2007 related to N180HM for an additional sixty (60) months and
further agrees to extend the term of the Floor Plan Finance Agreement with the
Company dated September 13, 2011 for an additional eight (8) months.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

1. Terminology. Unless otherwise provided in this Agreement, capitalized words
used herein are defined in the Glossary at the end of this Agreement.

2. Issuance and Delivery.

(a) Initial Issuance and Delivery. (i) Effective as of the Original Effective
Date, the Initial Restricted Shares were issued and delivered to the Holder
following the execution and delivery of aircraft lease agreement (the “Aircraft
Lease Agreement”) for the Initial Aircraft, in the form attached to this
Agreement as Appendix 1.

(ii) Effective as of the Original Effective Date, the Holder irrevocably reduced
the amounts payable under the Aircraft Lease Agreement related to the Initial
Aircraft by $300,000, therefore reducing the Base Rent (as defined therein) to
$55,171 with respect to the Initial Aircraft.

(iii) Effective as of the Original Effective Date, an aggregate of 200,000
Initial Restricted Shares were issued and delivered to the Holder. For the
avoidance of doubt, 100% of the Initial Restricted Shares are vested and
nonforfeitable.

(b) Additional Issuance and Delivery. (i) An aggregate of 8,400,000 shares of
Common Stock (the “New Restricted Shares”, and together with the Initial
Restricted Shares, the “Restricted Shares”) and a warrant (the “Warrants”) to
purchase an aggregate of 8,400,000 shares of Common Stock (the “Warrant Shares”)
shall be issued and delivered to the Holder as of the Effective Date. For the
avoidance of doubt, 100% of the New Restricted Shares will be vested and
nonforfeitable, and the Warrants Shares shall not be deemed to be “Restricted
Shares.”

(ii) Effective as of November 1, 2012, the Lease Payments with respect to the
Additional Aircraft shall be irrevocably reduced by $1,800,000 as follows:
aggregate Lease Payments by the Company for the Additional Aircraft payable
pursuant to the leases relating to such Additional Aircraft shall be reduced
(a) by $200,000 per month for a period of three (3) consecutive months
commencing on November 1, 2012, and (b) thereafter, commencing on February 1,
2013, by $100,000 per month for a period of twelve (12) consecutive months until
January 31, 2014, totaling an aggregate reduction of Lease Payments in the
amount of $1,800,000 with respect to the Additional Aircraft over the fifteen
(15) month period. The Holder shall instruct the Company on how to allocate the
reductions in Lease Payments among the Additional Aircraft on a monthly basis;
provided, however, that the aggregate allocations of

 

- 2 -



--------------------------------------------------------------------------------

reductions in Lease Payments among the Additional Aircraft shall equal the then
current applicable aggregate monthly reduction in Lease Payments and, provided
further that in the event of the sale of an Additional Aircraft or
termination/expiration of an aircraft lease agreement relating to an Additional
Aircraft, any such reduction in Lease Payments applicable to any such Additional
Aircraft shall be allocated to additional reductions in Lease Payments to
remaining Additional Aircraft, with such reductions to be allocated as Holder
instructs; and

3. Restrictions on Transfer. The Holder understands that the Restricted Shares
will be restricted securities as such term is defined under Rule 144 promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), and cannot
be sold except pursuant to registration under the Securities Act or an exemption
therefrom. The Holder further understands that the Company has no obligation to
register the Restricted Shares for resale under the Securities Act.

4. Stock Certificates. After the Original Effective Date, the Company delivered
a share certificate to the Holder, or deliver shares electronically or in
certificate form to such Holder’s designated broker on such Holder’s behalf, for
the Initial Restricted Shares issued to such Holder hereunder. As soon as
practicable after the Effective Date, the Company will deliver a share
certificate to the Holder, or deliver shares electronically or in certificate
form to such Holder’s designated broker on such Holder’s behalf, for the
Additional Restricted Shares issued to such Holder hereunder.

5. Transfer Restrictions.

 

  (a) The Restricted Shares may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Restricted
Shares other than pursuant to an effective registration statement or Rule 144
promulgated under the Securities Act, to the Company, or to an Affiliate of any
Holder or in connection with a pledge as contemplated in Section 5(b), the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Restricted Shares under the Securities Act. As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement and the transactions contemplated by the Amendments and shall
have the rights of the transferring Holder under this Agreement.

(b) The Holder agrees to the imprinting, so long as is required by this
Section 5, of a legend on any of the Restricted Shares in the following form:

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM

 

- 3 -



--------------------------------------------------------------------------------

REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

(c) The Holder agrees that it will sell any Restricted Shares only pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Restricted Shares are sold pursuant to a registration statement, they will be
sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing Restricted Shares as set forth in this Section 5(c) is predicated
upon the Company’s reliance upon this understanding.

6. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Restricted Shares shall, without further action of any party, be
adjusted to reflect such event. The Company shall make reasonable adjustments,
in its discretion, to address the treatment of fractional shares with respect to
the Restricted Shares as a result of the stock dividend, stock split or reverse
stock split; provided that such adjustments do not result in the issuance of
fractional Restricted Shares.

(b) Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by the Holder in exchange for, or by virtue of the Holder’s ownership
of, the Restricted Shares, to the same extent as the Restricted Shares with
respect to which such additional and/or substitute securities are distributed,
whether as a result of any spin-off, stock split-up, stock dividend, stock
distribution, other reclassification of the Common Stock of the Company, or
similar event. If the Restricted Shares are converted into or exchanged for, or
stockholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, securities of another entity, or other property (including cash),
then the rights of the Company under this Agreement shall inure to the benefit
of the

 

- 4 -



--------------------------------------------------------------------------------

Company’s successor, and this Agreement shall apply to the securities or other
property (including cash) received upon such conversion, exchange or
distribution in the same manner and to the same extent as the Restricted Shares.

7. Rights as Stockholder. The Holder will possess all incidents of ownership of
such Holder’s Restricted Shares, including the right to vote the Restricted
Shares and receive dividends and/or other distributions declared on the
Restricted Shares.

8. The Company’s Rights. Subject to the rights of Holder under Sections 16 and
17, the existence of the Restricted Shares shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

9. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to the Holder at the address
contained in the records of the Company, or addressed to the Company for the
attention of its Corporate Secretary at its principal executive office or, if
the receiving party consents in advance, transmitted and received via telecopy
or via such other electronic transmission mechanism as may be available to the
parties.

10. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Restricted Shares issued hereunder. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Restricted Shares issued hereunder, except for aircraft lease agreements
relating to the Initial Aircraft and the Additional Aircraft, shall be void and
ineffective for all purposes.

11. Amendment. This Agreement may be amended only in a written document signed
by each of the parties hereto.

12. Governing Law. The validity, construction and effect of this Agreement, and
the rights of any and all persons having or claiming to have any interest under
this Agreement, shall be determined exclusively in accordance with the laws of
the State of Florida, without regard to its provisions concerning the
applicability of laws of other jurisdictions. Any suit with respect hereto will
be brought in the federal or state courts in the districts which include
Clearwater, Florida, and the Holder hereby agrees and submits to the personal
jurisdiction and venue thereof.

13. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

15. Electronic Delivery of Documents. By signing this Agreement, the Holder
(i) consents to the electronic delivery of this Agreement, all information with
respect to the Restricted Shares and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that such Holder may
receive from the Company a paper copy of any documents delivered electronically
at no cost to Holder by contacting the Company by telephone or in writing;
(iii) further acknowledges that such Holder may revoke its consent to the
electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledge that such Holder understands that it is not required to
consent to electronic delivery of documents.

16. Issuance of Antidilution Shares for Dilutive Events.

(a) Dilutive Issuances. Beginning after the Effective Date, if the Company at
any time while the Restricted Shares are outstanding, but prior to the
Antidilution Expiration Date, shall issue or sell (i) any Common Stock, (ii) any
rights, options or warrants to subscribe for, purchase or otherwise acquire
either Common Stock or Convertible Securities (“Options”), or (iii) issue or
sell any evidences of indebtedness, shares, or other securities directly or
indirectly convertible into or exchangeable for Common Stock, but excluding
Options (“Convertible Securities”, and together with Options, “Common Stock
Equivalents”), except for Excluded Shares (defined below), at an effective price
per share (the “Base Share Price”) that is less than the $0.19 (the “New
Purchase Price”), as equitably adjusted for events described in Section 6(a)
(the “Antidilution Threshold”, and such issuances collectively, a “Dilutive
Issuance”), then simultaneously with the consummation of such Dilutive Issuance,
the Company shall issue the number of Antidilution Shares (as defined below)
calculated in accordance with Section 16(c) below to the Holder. Upon the
issuance of any Antidilution Shares, such shares shall thereafter be deemed
“Prior Antidilution Shares.”

(b) Excluded Shares. “Excluded Shares” means:

(1) shares of Common Stock, Options or Convertible Securities issued or issuable
to officers, employees or directors of, or consultants to, the Company pursuant
to a stock purchase or option plan or other compensatory stock arrangements
approved by the Board of Directors of the Company;

(2) grants or issuances of Common Stock or Options on customary and reasonable
terms as to amount and otherwise or Convertible Securities on customary and
reasonable terms as to amount and otherwise to institutional lenders, equipment
lessors, key vendors or other bona fide third-party debt financing sources in
connection with providing the Company with payable or debt financing pursuant to
transactions approved by the Board of Directors of the Company and the shares of
Common Stock issued or issuable upon conversion of any such Convertible
Securities or exercise of any such Options;

 

- 6 -



--------------------------------------------------------------------------------

(3) shares of Common Stock issued or issuable upon conversion of any Convertible
Securities or exercise of any Options in each case outstanding on the date
hereof, on the terms existing on the date hereof, as set forth in Schedule A
hereto or previously disclosed to Holder in a writing identified to this
Agreement;

(4) shares of Common Stock issued solely in consideration for the acquisition
(by merger or otherwise) of assets of, or equity interests in, another entity
pursuant to transactions approved by the Board of Directors of the Company;

(5) any other shares of Common Stock, Options or Convertible Securities which
are expressly determined to be Excluded Shares by the Holder in writing;

(6) shares of Common Stock issued or issuable by reason of a dividend, stock
split, split-up or other distribution on shares of Common Stock that is covered
by Section 6;

(7) grants or issuances of Common Stock, Options or Convertible Securities to
suppliers or third party service providers in connection with the provision of
goods or services pursuant to transactions approved by the Board of Directors of
the Company;

(8) grants or issuances of the New Notes and New Warrants, and any shares of
Common Stock issuable upon conversion of the New Notes or upon exercise of the
New Warrants; and

(9) any convertible notes having a conversion price that is greater than or
equal to the Conversion Price (as defined in the New Notes), the shares of
Common Stock issuable upon conversion of such convertible notes, any warrants
having an exercise price that is greater than or equal to the Exercise Price (as
defined in the New Warrants), and the shares of Common Stock issuable upon
exercise of such warrants.

(c) Calculation of Antidilution Shares. Upon each Dilutive Issuance, the number
of “Antidilution Shares” to be issued to the Holder shall equal the difference
of the Total Adjusted Shares with respect to such Holder (defined below) minus
the sum of the Restricted Shares and all Prior Antidilution Shares issued to
such Holder and outstanding. The number of “Total Adjusted Shares” with respect
to the Holder shall be calculated by multiplying the number of Restricted Shares
outstanding held by such Holder by the quotient calculated by dividing the
number one (1) by the Antidilution Ratio (defined below).

The “Antidilution Ratio” shall be a fraction, (i) the denominator of which shall
be the number of shares of Common Stock and Common Stock Equivalents issued in
the Dilutive Issuance, and (ii) the numerator of which shall be the number of
shares of Common Stock and Common Stock Equivalents that would have been issued
in the Dilutive Issuance had the Common Stock and Common Stock Equivalents
issued in the Dilutive Issuance been issued at the New Purchase Price (as such
New Purchase Price has been equitably adjusted for events described in
Section 6(a)).

 

- 7 -



--------------------------------------------------------------------------------

(d) Deemed Issue of Additional Shares of Common Stock.

(i) If the Company at any time or from time to time after the date of the
Amendment to this Agreement, but before the Antidilution Expiration Date, shall
issue any Options or Convertible Securities (excluding Options or Convertible
Securities which are themselves Excluded Shares) or shall fix a record date for
the determination of holders of any class of securities entitled to receive any
such Options or Convertible Securities, then the maximum number of shares of
Common Stock (as set forth in the instrument relating thereto, assuming the
satisfaction of any conditions to exercisability, convertibility or
exchangeability but without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall be deemed to be a Dilutive
Issuance as of the time of such issue or, in case such a record date shall have
been fixed, as of the close of business on such record date.

(ii) If the terms of any Option or Convertible Security, the issuance of which
resulted in a Dilutive Issuance pursuant to the terms of Section 16(a), are
revised as a result of an amendment to such terms or any other adjustment
pursuant to the provisions of such Option or Convertible Security (but excluding
automatic adjustments to such terms pursuant to anti-dilution or similar
provisions of such Option or Convertible Security) to provide for either (1) any
increase or decrease in the number of shares of Common Stock issuable upon the
exercise, conversion and/or exchange of any such Option or Convertible Security
or (2) any increase or decrease in the consideration payable to the Company upon
such exercise, conversion and/or exchange, then, effective upon such increase or
decrease becoming effective, the Total Adjusted Shares computed upon the
original issue of such Option or Convertible Security (or upon the occurrence of
a record date with respect thereto) shall be readjusted to such Total Adjusted
Shares as would have obtained had such revised terms been in effect upon the
original date of issuance of such Option or Convertible Security.
Notwithstanding the foregoing, no readjustment pursuant to this clause
(ii) shall have the effect of requiring the cancellation of Prior Antidilution
Shares that are issued and outstanding and were issued as of the date of the
original Dilutive Issuance.

(iii) If the terms of any Option or Convertible Security (excluding Options or
Convertible Securities which are themselves Excluded Shares), the issuance of
which did not result in an adjustment to the Total Adjusted Shares pursuant to
the terms of Section 16(c) (either because the consideration per share
(determined pursuant to Section 16(c)) of the Dilutive Issuance subject thereto
was equal to or greater than the Antidilution Threshold then in effect, or
because such Option or Convertible Security was issued before the date of the
Amendment of this Agreement), are revised after the date of the Amendment of
this Agreement as a result of an amendment to such terms or any other adjustment
pursuant to the provisions of such Option or Convertible Security (but excluding
automatic adjustments to such terms pursuant to anti-dilution or similar
provisions of such Option or Convertible Security) to provide for either (1) any
increase in the number of shares of Common Stock issuable upon the exercise,
conversion or exchange of any such Option or Convertible Security or (2) any
decrease in the consideration

 

- 8 -



--------------------------------------------------------------------------------

payable to the Corporation upon such exercise, conversion or exchange, then such
Option or Convertible Security, as so amended or adjusted, and the shares
issuable in the Dilutive Issuance subject thereto (determined in the manner
provided in Section 16(c)) shall be deemed to have been issued effective upon
such increase or decrease becoming effective.

(iv) Upon the expiration or termination of any unexercised Option or unconverted
or unexchanged Convertible Security (or portion thereof) which resulted (either
upon its original issuance or upon a revision of its terms) in an adjustment to
the Total Adjusted Shares pursuant to the terms of Section 16(c), the Total
Adjusted Shares shall be readjusted to such Total Adjusted Shares as would have
obtained had such Option or Convertible Security (or portion thereof) never been
issued.

(v) If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Company upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Total Adjusted Shares provided for in this Section 16(d) shall
be effected at the time of such issuance or amendment based on such number of
shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (i) and (ii) of this Subsection 16(d)). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the Company
upon such exercise, conversion and/or exchange, cannot be calculated at all at
the time such Option or Convertible Security is issued or amended, any
adjustment to the Total Adjusted Shares that would result under the terms of
this Subsection 16(d) at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Total Adjusted Shares that such
issuance or amendment took place at the time such calculation can first be made.

(e) Determination of Consideration. For purposes of this Section 16, the
consideration received by the Company for the issue of Common Stock or Common
Stock Equivalents in any Dilutive Issuance shall be computed as follows:

(i) Cash and Property: Such consideration shall:

 

  (A) insofar as it consists of cash, be computed at the aggregate amount of
cash received by the Company, excluding amounts paid or payable for accrued
interest;

 

  (B) insofar as it consists of property other than cash, be computed at the
fair market value thereof at the time of such issue, as determined in good faith
by the Board of Directors of the Corporation; and

 

  (C)

in the event shares of Common Stock and Common Stock Equivalents are issued in a
Dilutive Issuance together with other shares or securities or other assets of
the Company for consideration which covers both, be

 

- 9 -



--------------------------------------------------------------------------------

  the proportion of such consideration so received, computed as provided in
clauses (A) and (B) above, as determined in good faith by the Board of Directors
of the Corporation.

(ii) Options and Convertible Securities. The consideration per share received by
the Company in a Dilutive Issuance deemed to have been issued pursuant to
Section 16(d), relating to Options and Convertible Securities, shall be
determined by dividing:

 

  (A) the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Company upon
the exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by

 

  (B) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities, or in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

 

- 10 -



--------------------------------------------------------------------------------

(f) Notice. The Company shall notify the Holder, in writing, no later than the
trading day following the issuance or deemed issuance of any Common Stock or
Common Stock Equivalents subject to this Section 16, indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the “Dilutive Issuance Notice”);
provided that no such Dilutive Issuance Notice shall be required in connection
with the New Issuance.

(g) Termination of Antidilution Rights. Upon the earlier of (i) the assignment,
sale, disposition of or other transfer to any person other than an Affiliate of
any Holder (but not, for the avoidance of doubt, the pledge of such Restricted
Shares as permitted by the legend described in Section 5(b)) of any Restricted
Shares, Prior Antidilution Shares or Antidilution Shares by any Holder, as to
the securities so assigned, sold, disposed of or otherwise transferred, (ii) the
date on which the market capitalization of the Company exceeds $35,000,000.00
(except by reason of any Dilutive Issuance or transaction involving the issuance
of Excluded Shares), and (iii) the date that is one (1) year following the
Original Effective Date (the “Antidilution Expiration Date”), this Section 16
shall expire and thereafter be of no force or effect and no Antidilution Shares
shall be issued with respect to any Dilutive Issuance occurring after the
Antidilution Expiration Date.

17. Further Assurance. In no event shall the Company, directly or indirectly,
issue Common Stock, Convertible Securities or Options to any aircraft owner or
lessor or any other party to any business relationships substantially similar to
any business relationships between the Company and the Holders, in reduction of
amounts payable by the Company or otherwise, at an effective price of less than
$0.25 per unit consisting of one share of Common Stock and a warrant to purchase
one share of Common Stock with an exercise price of $0.50 per share without the
prior written consent of the Holders.

{Glossary begins on next page}

 

- 11 -



--------------------------------------------------------------------------------

GLOSSARY

(a) “Affiliate” with respect to any person, means any entity, whether now or
hereafter existing, which controls, is controlled by, or is under common control
with such person (including but not limited to joint ventures, limited liability
companies and partnerships). For this purpose, “control” of any person means
ownership of 50% or more of the total combined voting power or value of all
classes of stock or interests of such person or the power to direct or cause the
direction of the management of such person.

(b) “Common Stock” means shares of common stock, par value $0.0001 per share, of
Avantair, Inc., a Delaware corporation.

(c) “Holder” means the recipient of the Restricted Shares as reflected in the
first paragraph of this Agreement. Whenever the word “Holder” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to beneficiary or transferee to whom the
Restricted Shares may be transferred as permitted by this Agreement, the word
“Holder” shall be deemed to include such person.

(d) “New Issuance” means the issuance by the Company of senior secured
convertible promissory notes defined as “Notes” in the Note and Warrant Purchase
Agreement (the “New Notes”) and warrants to purchase shares of Common Stock
defined as “Warrants” in the Note and Warrant Purchase Agreement (the “New
Warrants”) pursuant to the Note and Warrant Purchase Agreement dated on or about
the Effective Date by and among the Company and the purchasers set forth
therein, as amended and restated from time to time (the “Note and Warrant
Purchase Agreement”).

*            *             *

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the date first written above.

 

AVANTAIR, INC. By:  

/s/ Stephen Wagman

Name:   Stephen Wagman Title:   President

The undersigned hereby acknowledges that it has carefully read this Agreement
and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Restricted Shares or the Company.

 

WITNESS:     HUGH FULLER

/s/ Tom Palmiero

   

/s/ Hugh Fuller

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

Warrant

(See attached)



--------------------------------------------------------------------------------

APPENDIX 1

Aircraft Lease Agreements